Opinion by
Henderson, J.,
The appellants own property affected by a sewer constructed by the city of Pittsburg on Reynolds street and other intersecting streets as provided for in an ordinance approved October 2, 1900. The present appeal was heard in connection with that of Joseph Woodwell at No. 5, April Term, 1907, in which an opinion has this day been filed, ante, p. 209. The conclusion in that case was adverse to the appellant’s contention. For the reasons there given the assignments in this case are overruled and the decree affirmed.